
	

111 HRES 48 IH: Amending the Rules of the House of Representatives to establish the Committee on Indian Affairs.
U.S. House of Representatives
2009-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		111th CONGRESS
		1st Session
		H. RES. 48
		IN THE HOUSE OF REPRESENTATIVES
		
			January 9, 2009
			Mr. Rehberg submitted
			 the following resolution; which was referred to the
			 Committee on
			 Rules
		
		RESOLUTION
		Amending the Rules of the House of
		  Representatives to establish the Committee on Indian Affairs.
	
	
		1.Committee on Indian
			 Affairs
			(a)EstablishmentClause 1 of rule X of the Rules of the
			 House of Representatives is amended—
				(1)by redesignating
			 paragraphs (k) through (t) as paragraphs (l) through (u); and
				(2)by
			 inserting after paragraph (j) the following new paragraph:
					
						(k)Committee on
				Indian Affairs.
							(1)Native Americans
				generally, including the care and allotment of Native American lands and
				general and special measures relating to claims that are paid out of Native
				American funds.
							(2)Relations of the
				United States with Native Americans and Native American
				tribes.
							.
				(b)Conforming
			 AmendmentClause 1(l) of rule
			 X of the Rules of the House of Representatives is amended—
				(1)by striking
			 subparagraph (8) and redesignating subparagraphs (9) through (19) as
			 subparagraphs (8) through (18); and
				(2)by striking
			 subparagraph (20) and redesignating subparagraph (21) as subparagraph
			 (19).
				
